United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainview, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Bothwell, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1283
Issued: April 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2017 appellant, through his representative, filed a timely appeal from an
April 4, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on September 8, 2016, as alleged.
On appeal appellant’s representative contends that OWCP’s decisions are incorrect
because they both found that appellant suffered an idiopathic fall.
FACTUAL HISTORY
On September 19, 2016 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 8, 2016 he sustained a head injury when he fell and
hit his head on the pavement while unloading a long life vehicle (LLV) on the loading dock at
work. He stopped work on the date of injury. On the reverse side of the claim form an employing
establishment supervisor contended that appellant suffered from a medical emergency and that he
was not in the performance of duty as he had an idiopathic fall due to a nonjob-related condition.
By letter dated September 15, 2016, the employing establishment continued to controvert
the claim, reiterating that appellant sustained an idiopathic fall due to a nonwork-related medical
condition. It noted that he fell in its parking lot on September 8, 2016. The employing
establishment referenced accompanying witness statements from employees, which indicated that,
after loading mail, appellant was sitting on the back of his truck when he fell directly to the floor
and hit his head. He was seen contorting his face, twisting his arms, and shaking his arms and
legs. The employing establishment noted that its investigation of the claimed injury showed that
appellant was not in the performance of duty. It maintained that it could be assumed that he
suffered a seizure, stroke, or aneurysm prior to his fall based on the accompanying witness
statements. In a September 8, 2016 statement, A.S. related that he saw appellant standing at the
back of his truck on that day. Both of his hands were twisted and he was shaking before he hit the
ground. K.W. indicated, in a September 13, 2016 witness statement, that she saw appellant sitting
on the edge of the back of a fully loaded truck. She related that she was playing with him by
saying that he looked tired. K.W. noted that appellant got up and made a strange face and then he
spun around and fell straight back hitting his head very hard. She screamed loudly for help and
twice called 911. K.W. tried talking to appellant, but he did not respond. She noted that, while he
was sitting on the back of the LLV truck, his face, arm, and leg movements were contorted and
strange. The employing establishment also submitted a city carrier position description.
In a September 8, 2016 Nassau University Medical Center medical report, Dr. Richard J.
Batista, a Board-certified general surgeon, noted appellant’s chief complaint of trauma with
concussion and presenting symptoms of concussion with loss of consciousness less than 30
minutes. Appellant indicated that he was at work with colleagues and went out for a cigarette. He
stated that he did not feel well and sat down. Appellant was witnessed shaking and then falling
down onto the ground. He related that he had no recollection of the events that occurred. A
witness claimed that appellant was unconscious for 10 to 15 minutes. Dr. Batista noted that
appellant was able to answer questions, but he was confused and continuously forgot what had
occurred. He provided his social history and medical background and discussed examination
findings. Dr. Batista assessed “54 M level 2” trauma with seizure then fall with concussion with

2

loss of consciousness, pneumocephalus, skull fracture, left parietal hematoma, intraparenchymal
hemorrhage, left pleural effusion, and respiratory distress.
In a September 22, 2016 development letter, OWCP advised appellant of the deficiencies
in his claim. It allowed him 30 days to respond to an attached questionnaire to establish the factual
element of his claim and provide additional medical evidence to establish a diagnosed medical
condition causally related to his employment. OWCP requested that the employing establishment
provide additional witness statements, a copy of appellant’s preemployment physical examination,
whether appellant had a medical condition that may have contributed to his claimed injury, and a
copy of an investigative report. It also requested that the employing establishment respond to
several questions regarding such matters as the location of appellant’s claimed injury relative to
the ownership of the parking lot facilities, whether the public was permitted to use the parking lot,
whether appellant was required to use the parking lot and to pay for parking, whether parking
spaces were assigned, whether the parking lot was monitored for use by unauthorized cars, and
whether appellant was entitled to reimbursement for parking expenses.
OWCP received a September 8, 2016 patient care report in which Robert Mcevoy, an
ambulance driver, noted that appellant was found unconscious and seated on the ground by his
coworkers status post an apparent fall. Appellant had a large hematoma to the back of his head
with bleeding from the right ear. He also had repetitive questioning and an altered mental status.
Mr. Mcevoy assessed essentially normal findings on physical examination with the exception of a
combative and confused mental state.
On October 18, 2016 appellant responded to OWCP’s factual development questionnaire.
He related that he was on the back of his truck on the loading dock at the time of injury. Appellant
maintained that he was on the employing establishment’s premises and performing his regularly
assigned duties at the time of injury. He indicated that the parking lot was not owned, controlled,
or managed by the employing establishment and that the employing establishment did not require
him to park in the lot. Appellant related that it was not his responsibility to pay for parking. He
claimed that his fall was caused by losing his balance on pavement that was inclined and cracked
as he turned to return to the office. Appellant also claimed that he did not have a history of fainting
spells and did not suffer from a heart condition or epileptic seizures. He noted that he had no
similar disability or symptoms before his injury.
Appellant submitted an October 18, 2016 Nassau University Medical Center letter in which
Dr. Vilma S. Vas, an attending Board-certified internist, noted that appellant was evaluated in the
emergency room on September 8, 2016 for level-2 trauma. The letter indicated that he had loss of
consciousness, seizure, concussion, pneumocephalus, skull fracture, left parietal hematoma,
intraparenchymal hemorrhage, left pleural effusion, and respiratory distress. Appellant was also
status post tracheostomy.
By letter dated October 19, 2016, the employing establishment responded to OWCP’s
inquiries. It noted that a preemployment medical report was not available as it was 22 years old.
The employing establishment maintained that it had no knowledge of any medical condition that
may have contributed to appellant’s alleged injury. It was now aware that he was a heavy smoker
and had a very small balance of annual/sick leave at the time of the claimed injury due to prior
usage. The employing establishment indicated that it was not privy to a condition for which

3

appellant had protection under the Family and Medical Leave Act. It related that the Occupational
Safety and Health Administration (OSHA) was notified of the incident, but it had not taken any
action. The employing establishment believed that OSHA processed this as a nonjob-related
incident. It indicated that appellant had loaded his parked vehicle at the back of the employing
establishment in his usual daily manner. The employing establishment facility was leased and the
parking lot was owned and maintained by the landlord. The lot was used for many years at the
facility. The employing establishment noted that all postal vehicles parked in this lot. The only
other vehicles that used this area were mailers dropping off mail at the dock area. The employing
establishment related that it understood that employees parked their personal vehicles in an area
in the regular lot in the front lot of stores. Parking spots were not assigned to employees. The
parking area was not monitored on a continual basis, but cars entering the area could not go to
other parts of the lot. The employing establishment related that employees did not pay for parking
at any of its facilities, and, thus, they were not entitled to reimbursement.
The employing establishment submitted an October 19, 2016 letter from S.C., its health
resources management manager. S.C. noted that an investigation of the alleged injury determined
that appellant had finished loading his truck with his mail and he was not out on a smoke break as
suggested. Appellant was witnessed sitting in the back of his LLV truck prior to standing up,
turning around, and falling straight to the ground. He did not strike any objects on his way down.
The parking lot was not congested during the time appellant loaded his LLV on the date of injury.
S.C. indicated that the ground in the parking lot was not deteriorated, unleveled, or uneven. It did
not show any signs of unevenness that would cause appellant to fall backwards. S.C. related that
there were no previous claims filed regarding unsafe factors in the parking lot. She stated that an
investigative team videotaped a reenactment of the September 8, 2016 incident, spoke to K.W.,
and determined that appellant had already finished loading his LLV and was sitting on the ledge
of the back of his LLV with the hatch open. Appellant was witnessed as not his usual self while
K.W. spoke to him. His eyes were witnessed rolling up and back while he was sitting in the back
of his LLV right before he stood up, turned around, and fell back to the ground without striking
any objects.
By decision dated October 28, 2016, OWCP denied appellant’s traumatic injury claim,
finding that his injury did not occur in the performance of duty because his fall was idiopathic and
was unrelated to factors of his federal employment.
On November 28, 2016 appellant requested an oral hearing before an OWCP hearing
representative. He submitted a November 11, 2016 letter in which Eric Lehnert, a certified family
nurse practitioner, reviewed his existing medical records from a prior primary care provider and
noted that he had no history of seizure activity.
OWCP received multiple additional medical records from Nassau University Medical
Center, including surgical intensive care progress notes and reports dated September 8 to 18, 2016
from physicians and physical therapists who reiterated appellant’s history of injury, noting that he
was status post fall at work and seizure and sustained head trauma, loss of consciousness, amnesia,
and acute respiratory failure.
During the hearing held on February 10, 2017, appellant testified that when he went to turn
his leg it would not move. He did not know if his foot was stuck or something else was stuck.

4

Next thing appellant knew, he was on the ground. He was subsequently hospitalized for six days.
Appellant asserted that he did not remember K.W. being at the place where his injury occurred as
she loaded her truck on the outside of a fence and not at the place of his injury. He acknowledged
that A.S. could have been at the place of injury. Appellant contended that a supervisor who
accompanied him to the hospital indicated that there were no witnesses to the incident. He asserted
that he had no preexisting condition that would have caused his fall.
In a March 12, 2017 letter, the employing establishment responded to the hearing
transcript. It maintained that appellant’s description of the incident was now suspect since prior
to the hearing he had no recollection of what happened. The employing establishment further
maintained that this was exactly what appellant’s union representative claimed when he requested
continuation of pay for appellant which it controverted. It noted that, throughout this claim and
investigation, appellant was unable to tell anyone exactly what happened. Now he remembered
what happened, but nothing else. The employing establishment asserted that the investigation
showed there was nothing to stop appellant’s foot from moving as he now testified. It asserted
that he was sitting on the back of his truck when he suddenly had a seizure episode as made clear
by a witness to the claimed injury and videotaped reenactment of the injury.
The employing establishment submitted a December 15, 2016 letter from Dr. Nadeem
Shabbir, a Board-certified neurologist, who verified that appellant was being followed in the
neurology clinic at Nassau University Medical Center since October 2016. Dr. Shabbir provided
diagnoses of post-traumatic seizure disorder and vertigo. He related that appellant was on
antiepileptic medications and was not allowed to drive or operate any machinery until cleared.
In an April 4, 2017 decision, an OWCP hearing representative affirmed the October 28,
2016 decision. She found that appellant had sustained an idiopathic fall, which was not considered
to have arisen in the performance of duty. The hearing representative found that the evidence of
record established that he had a seizure prior to his fall.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning FECA, that the claim was timely filed, that an injury was
sustained in the performance of duty as alleged, and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.4
It is a well-settled principle of workers’ compensation law, and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface, and
there is no intervention or contribution by any hazard or special condition of employment -- is not

3

Supra note 2.

4

Steven S. Saleh, 55 ECAB 169 (2003).

5

within coverage of FECA.5 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. However, as the Board has made equally clear,
the fact that the cause of a particular fall cannot be ascertained or that the reason it occurred cannot
be explained, does not establish that it was due to an idiopathic condition.6
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general rule.7
OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature.8 If the record does not establish that the particular fall was due to an idiopathic condition,
it must be considered as merely an unexplained fall, one which is distinguishable from a fall in
which it is definitely proved that a physical condition preexisted and caused the fall.9
ANALYSIS
Appellant alleged that he sustained a head injury in the performance of duty when he fell
at work on September 8, 2016. OWCP does not contest that appellant fell while performing his
job duties as a letter carrier. The evidence indicated that he had finished unloading a LLV located
on the loading dock at the employing establishment’s facility when he lost consciousness and fell.
OWCP denied the claim after finding that appellant had a seizure.
As noted, an injury resulting from an idiopathic fall is not compensable.10 If appellant’s
injury was due to an idiopathic condition, the injury would not arise out of his employment.
OWCP has the burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic in nature.
The fact that the cause of a particular fall cannot be determined does not establish that it was due
to an idiopathic condition and if the record does not establish a particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, which is covered under
FECA.11
The Board finds that the medical evidence establishes that appellant’s fall on September 8,
2016 was due to a personal, nonoccupational pathology without employment contribution. In a
September 8, 2016 Nassau University Medical Center report, Dr. Batista noted that appellant
described not feeling well at work and that he was witnessed unconscious for 10 to 15 minutes.
5

Carol A. Lyles, 57 ECAB 265 (2005).

6

See M.M., Docket No. 08-1510 (issued November 25, 2008).

7

Dora Ward, 43 ECAB 767 (1992).

8

P.P., Docket No. 15-0522 (issued June 1, 2016); see also Jennifer Atkerson, 55 ECAB 317 (2004).

9

John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

10

R.C., 59 ECAB 427 (2008).

11

H.B., Docket No. 12-0840 (issued November 20, 2012); supra note 6; supra note 8.

6

He found that appellant had “54 M level 2” trauma with seizure then fall with concussion with loss
of consciousness, pneumocephalus, skull fracture left parietal hematoma, intraparenchymal
hemorrhage, left pleural effusion, and respiratory distress. Other reports from Nassau University
Medical Center, including Dr. Shabbir’s December 15, 2016 report, indicated that appellant was
status post fall and seizure at work. The reports provided diagnoses of head trauma, loss of
consciousness, amnesia, acute respiratory failure, post-traumatic seizure disorder, and vertigo.
None of the medical records related the apparent seizure or other diagnosed conditions to
appellant’s work duties or conditions. While Mr. Lehnert, a certified family nurse practitioner,
noted in a November 11, 2016 report that appellant had no history of seizure activity, his statement
does not constitute probative medical evidence and thus cannot establish that appellant’s fall was
not idiopathic.12 The Board finds, therefore, that the evidence of record is sufficient to meet
OWCP’s burden of proof that the fall caused by appellant’s personal, condition of seizure and was
thus idiopathic.13
Further, the Board finds that the evidence of record does not show that appellant
experienced an intervention or contribution by any hazard or special condition of employment.
Appellant did not allege that he struck any object related to his employment when he fell to the
ground. He initially related that he could not recall what happened on September 8, 2016. It was
not until he testified at the February 10, 2017 hearing that appellant related that he thought his foot
was stuck or something else was stuck prior to his fall. The Board notes that the most
contemporaneous evidence includes the employee witness statements and statement from S.C., the
employing establishment’s health resources management manager. These tend to prove that
appellant did not strike any object other than the floor when he fell at work. A.S. related that he
witnessed that both of appellant’s hands were twisted and he was shaking before he hit the ground
on September 8, 2016. On that same day K.W. indicated that she witnessed appellant making a
strange face before he spun around and fell straight back hitting his head. S.C. reported that an
investigation of the September 8, 2016 incident, which included a videotape reenactment of the
incident, revealed that appellant had finished loading mail into his LLV and when he got up from
sitting in the back of his LLV he turned around and fell straight to the ground. She related that he
did not hit any objects as he fell down. S.C. noted that the parking lot where appellant loaded his
LLV was not congested and the ground in the parking lot was in good condition. She further noted
that no previous complaints had been filed regarding unsafe conditions in the parking lot. S.C.
noted the witness statements of A.S. and K.W. Based on these statements, the Board therefore
finds that appellant’s fall on September 8, 2016, without any further intervention or contribution
by the employing establishment, is considered idiopathic and therefore noncompensable.14
The Board finds that appellant suffered an idiopathic fall and that appellant failed to
establish any intervention or contribution by the employing establishment to bring the fall within

12

5 U.S.C. § 8101(2). See also Paul Foster, 56 ECAB 208 (2004) (where the Board found a nurse practitioner was
not considered a physician under FECA).
13

See G.W., Docket No. 14-0593 (issued June 10, 2015).

14

L.B., Docket No. 13-1640 (issued March 21, 2014); R.C., Docket No. 07-0651 (issued July 6, 2007).

7

the performance of duty. Accordingly, appellant has not established that he sustained an injury in
the performance of duty.
On appeal appellant’s representative contends that OWCP’s decisions are incorrect
because they both found that appellant suffered an idiopathic fall. The evidence of record, as
explained above, establishes that appellant’s fall on September 8, 2016 was idiopathic and
therefore noncompensable.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 USC § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an injury
in the performance of duty on September 8, 2016, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

